Citation Nr: 1827465	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  13-32 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for left leg muscle hernia.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served in the U.S. Marines from June to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge in December 2017.  A transcript of the hearing is contained in the record.

The Veteran was previously represented by Disabled American Veterans (DAV) for his claim for an increased rating for his left leg disability.  During the December 2017 Board hearing, DAV informed the Veteran that they would not be able to represent him because he had obtained alternative representation (attorney Daniel G. Krasnegor) for additional claims he has on appeal.  As such, the Veteran accepted that he would be moving forward pro se (on his own) for his left leg increased rating claim.  

The issues of initial increased ratings and earlier effective dates for service-connected hypertension and cerebrovascular accident will be addressed in a separate decision because the Veteran has representation those issues.  The Veteran's representation by Daniel G. Krasnegor was specifically limited to these four issues on his Power of Attorney (VA Form 21-22) forms. 

The Veteran's claim of entitlement to an increased rating for his left leg disability was previously before the Board in July 2016 and September 2017.  The claim was remanded so that the Veteran could be scheduled for his Board hearing. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination regarding the severity of his herniated left leg muscle in July 2012.  

During his December 2017 Board hearing, the Veteran stated that since the 2012 examination he had undergone a below the knee right leg amputation, and had amputations of more than one left toe, including his left big toe.  He argued that these amputations have worsened his service-connected left leg muscle injury.  

As the Veteran testified that his service-connected disability has worsened since his last examination, which was provided almost six years ago and prior to lower extremity amputations, the claim must be remanded for an updated examination. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA muscle examination to determine the current severity of his left leg herniated muscle injury.  The claims folder, including a copy of this remand, must be made available to the examiner prior to the examination.  The examiner should elicit a detailed clinical history from the Veteran regarding his service-connected disability.  

The examiner is asked to address the Veteran's contentions that the Veteran's right below the knee amputation and left toe amputations have worsened his left leg herniated muscle injury.

2.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




